Citation Nr: 0305013	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

(The issues of entitlement to service connection for 
mechanical back pain; residuals of fracture, right ankle; 
headaches, including as a result of undiagnosed illness; 
tendinitis, right shoulder, including as a result of 
undiagnosed illness; bilateral knee pain, including as a 
result of undiagnosed illness; irritable bowel syndrome, 
including as a result of undiagnosed illness; and chronic 
fatigue, including as a result of undiagnosed illness, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1983, and from April 1987 to June 1991.  This appeal arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA), Chicago, Illinois, regional office 
(RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2000).

In December 2000 and November 2001, the case was remanded for 
additional development.  Subsequently, the claims folder was 
returned to the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for mechanical back 
pain; residuals of fracture, right ankle; headaches, 
including as a result of undiagnosed illness; tendinitis, 
right shoulder, including as a result of undiagnosed illness; 
bilateral knee pain, including as a result of undiagnosed 
illness; irritable bowel syndrome, including as a result of 
undiagnosed illness; and chronic fatigue, including as a 
result of undiagnosed illness, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  An acquired psychiatric disorder was not present during 
service or within one year from discharge, and a current 
disorder is not etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112(a) 
(West Supp. 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
statement of the case, the supplemental statements of the 
case, the December 2000 and November 2001 Board remands, and 
letters sent to the veteran in March and December 2001, which 
specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to each issue, and invited the veteran 
to identify records that could be obtained to support his 
claims.  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letters dated in March and 
December 2001, the RO asked the veteran to identify records 
relevant to his claim.  The March and December 2001 letters 
explicitly set out the various provisions of the VCAA, 
including what records VA would obtain, and what was the 
responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, the 
RO obtained the records of the veteran's treatment at VA.  
The veteran was also examined for VA purposes in connection 
with this claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  It 
is important to note that the veteran has not responded to 
the RO's correspondence as requested in the December 2000 and 
November 2001 Board remands.  The RO confirmed in May 2001 
that the veteran's address was current and its correspondence 
was correctly mailed.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. 

§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed an acquired 
psychiatric disorder during service.  The Board notes, 
however, that the service medical records are negative for 
findings of an acquired psychiatric disorder. 

The post-service medical evidence is negative for an opinion 
that causally links a currently diagnosed acquired 
psychiatric disorder to the veteran's military service.  
According to a September 1999 VA psychiatric examination 
report, the examiner diagnosed the veteran with depression, 
but did not find it causally linked to and incident of the 
veteran's military service.  

The Board requested in two prior remands that the veteran 
provide private medical evidence to support his claim.  The 
veteran, however, has not responded to the RO's 
correspondence.  According to a May 2001 RO report of 
contact, an RO representative spoke with the veteran by 
telephone and confirmed his mailing address.  Nevertheless, 
the veteran has not responded to the RO's written 
correspondence.  

The weight of the credible evidence demonstrates that the 
veteran did not develop an acquired psychiatric disorder 
during service.  In addition, the post-service medical 
evidence does not show a causal connection between a 
currently diagnosed acquired psychiatric disorder and the 
veteran's military service.  The preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is the duty of the [Board] as the factfinder to determine 
the credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The only 
"positive" evidence of record linking the cause of the 
veteran's acquired psychiatric disorder, diagnosed as 
depression, is represented by the appellant's uncorroborated 
contentions set out in his September 2000 testimony at the RO 
before the undersigned and various written statements, which 
are of record.  The appellant contends that he developed 
depression as a result of service.  Such lay assertions as to 
medical causation, however, are of minimal probative value 
when they are not supported by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran also submitted written statements from friends, 
family, and coworkers/reservists.  As laypeople, however, 
their opinions lack probative weight compared to medical 
evidence.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

